DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 15, 2022, amended claims 1 and 10 are acknowledged.  The following new grounds of rejections are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,033,865 to Suda in view of U.S. Patent No. 9,381,041 to Brown et al.    
In regard to claim 1, Suda discloses an extension device, comprising: 
a tubular inner member 28 including a lumen extending therethrough; a tubular outer member 29 including a lumen extending therethrough, the lumen of the outer member configured to receive the inner member, the outer member and inner member slidable relative to each other in a telescoping fashion to a desired position that corresponds to an adjustable length of the extension device (See Figs. 2-3 and Col. 5, Lines 25-30); a locking assembly 32 configured to fix the outer member and the inner member with respect to each other at the desired position (see Col. 5, Lines 31-33); a proximal connector 29b at a proximal end of the outer member configured to connect to a distal end 35 of a handle of a first medical device 27 (See Figs. 2-3); and a distal connector 28b at a distal end of the inner member configured to connect to a proximal end of a second medical device 1 (See Figs. 1 and 4-5); wherein the extension device is configured to facilitate an extension of the first medical device therethrough such the first medical device extends beyond a distal end of the second medical device to deliver a stent from a distal end of a shaft extending distally from the handle of the first medical device (See Figs. 1-3 and Col. 5, Lines 6-43 and Col. 11, Lines 1-10), wherein the shaft 21/27 of the first medical device (see Fig. 3) is extendable through the lumen of the outer and inner members of the extension device (see Fig. 2), through a lumen 5 extending from the proximal end to a distal end of the second medical device 1, and beyond the distal end of the second medical device a predetermined distance (See Figs. Col. 5, Lines 34-43).  Suda clearly discloses that the extension device may be used with any endoscope comprising a working channel for delivery of a surgical instrument therethrough, and is not limited to a puncture needle (See Col. 11, Lines 1-10) but is silent with respect to explicitly disclosing the first medical device being a stent delivery device and comprising a stent disposed with a shaft, wherein the stent is delivered via actuation of the handle of the first device.   Brown et al. teach of an analogous extension device 14 wherein a stent delivery device 12 comprising a stent 34 disposed within a shaft is delivered via the working channel of an endoscope in response to actuation of the handle of the stent delivery device (See Figs. 1 and 5a-e and Col. 7, Lines 43 – Col. 9, Line 47).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the surgical instrument attached to the endoscope in the system of Suda to deliver a stent within the body, to provide an alternate surgical procedure which facilitates opening of a closed vessel for access, drainage of other purposes via a stent, as taught by Brown et al. and is extremely well known in the art (See Col. 1, Line 39 – Col. 2, Line 31).  
In regard to claim 4, Suda discloses an extension device, wherein the desired position includes at least one predetermined fixed position of the locking assembly (See Figs. 1-3 and Col. 4, Lines 29-65).
In regard to claim 10, Suda discloses an extension system, comprising: an endoscope 1 having a working channel 5 (See Fig. 1); a delivery device 21 having a shaft extending 21/27 distally from the delivery device and receivable within the working channel; and an extension device 20 comprising: a tubular inner member 28 including a lumen extending therethrough; a tubular outer member 29 including a lumen extending therethrough, the lumen of the outer member configured to receive the inner member, the outer member and inner member slidable relative to each other in a telescoping fashion to a desired position that corresponds to an adjustable length of the extension device (See Figs. 2-3); a locking assembly 32 configured to fix the outer member and the inner member with respect to each other at the desired position (see Col. 4, Lines 29-65); a proximal connector 29b at a proximal end of the outer member configured to connect to a distal end of handle 35 of the delivery device; and a distal connector 28b at a distal end of the inner member configured to connect to a proximal end of the endoscope (See Figs. 4-5 and Col. 5, Lines 6-43); wherein the delivery device 21 is configured to extend through and beyond a distal tip of the endoscope to deliver a stent from a distal end of the delivery device, and wherein the adjustable length of the extension device is such that the shaft 21/27 is extendable through the lumen of the outer and inner members of the extension device (See Fig. 3), through the working channel 5 extending from the proximal end to a distal end of the endoscope (see Figs. 1-2), and beyond the distal end of the endoscope a predetermined distance (See Col. 5, Lines 6-43).  Suda clearly discloses that the extension device may be used with any endoscope comprising a working channel for delivery of a surgical instrument therethrough, and is not limited to a puncture needle (See Col. 11, Lines 1-10) but is silent with respect to wherein the claimed delivery device is a stent delivery device comprising a stent disposed with a shaft.  Brown et al. teach of an analogous extension device 14 wherein a stent delivery device 12 comprising a stent 34 disposed within a shaft is delivered via the working channel of an endoscope in response to actuation of the handle of the stent delivery device (See Figs. 1 and 5a-e and Col. 7, Lines 43 – Col. 9, Line 47).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the surgical instrument attached to the endoscope in the system of Suda to deliver a stent within the body, to provide an alternate surgical procedure which facilitates opening of a closed vessel for access, drainage of other purposes via a stent, as taught by Brown et al. and is extremely well known in the art (See Col. 1, Line 39 – Col. 2, Line 31).  
In regard to claim 13, Suda discloses an extension system, wherein the locking assembly has a predetermined fixed position coinciding with a length of the shaft between the proximal end of the endoscope and the distal end of the delivery device (See Figs. 1-3 and Col. 4, Lines 29-65).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 10 and 13 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art on record and not relied upon is considered pertinent to applicant's disclosure.   In view of the newly added limitations regarding a stent delivery device, the delivery of stents through a working channel of an endoscope is extremely well known in the art, and is not considered to be a novel or inventive feature, as evident by the rejections above and the following references:
US 7775968 (see Col. 9, Lines 29-35).  
US 6585639 (see Col. 2, Lines 10-30).
US 2008/0243151 (see Figs. 10-11, 19 and 22-25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/25/2022